Citation Nr: 0301119	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  01-03 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been presented 
to reopen a claim for service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 decision by the RO in 
Cleveland, Ohio which denied service connection for an 
acquired psychiatric disorder, to include PTSD.  A 
personal hearing was held before an RO hearing officer in 
September 2001.  A videoconference hearing was held before 
a member of the Board in September 2002.

Service connection was previously denied for an acquired 
psychiatric disorder, in an unappealed RO decision.  Even 
if the RO has determined that new and material evidence 
was presented to reopen the claim, such is not binding on 
the Board; and the Board must first decide whether 
evidence has been submitted which is both new and material 
to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material 
evidence has not been submitted).  


FINDINGS OF FACT

1.  In an unappealed January 1960 decision, the RO denied 
the veteran's claim for service connection for an acquired 
psychiatric disorder.

2.  Evidence received since the January 1960 determination 
by the RO includes some evidence which is not cumulative 
or redundant of evidence previously considered, and some 
of the additional evidence, by itself or in connection 
with evidence previously assembled, is so significant that 
it must be considered in order to fairly decide the merits 
of the claim.

3.  The veteran's current PTSD was not manifest until many 
years after service and is not related to an incident of 
service.

4.  The veteran's current psychiatric disorders (most 
recently diagnosed as anxiety disorder, panic disorder, 
and obsessive compulsive disorder (OCD)) are related to an 
incident of service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
a claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (2001) (as in effect for claims 
filed before August 29, 2001).  

2.  An acquired psychiatric disorder was incurred in 
active service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).

3.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304.  (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The VA promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  
The VCAA and implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that 
discussions as contained in the January 2000 initial 
rating decision, in the January 2001 and April 2001 
statements of the case, in the July 2001, October 2001 and 
January 2002 supplemental statements of the case, and in 
letters dated in January 2001 and April 2001 have provided 
the veteran with sufficient information regarding the 
applicable rules.  The veteran and his representative have 
submitted written arguments and testimony.  The letters, 
the statements of the case, and the supplemental 
statements of the case provided notice to the veteran of 
what was revealed by the evidence of record.  
Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the 
part of VA to further notify the veteran what evidence 
would be secured by VA and what evidence would be secured 
by the veteran is harmless.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

It should be noted that with respect to claims requiring 
new and material evidence, the VCAA states that, 
"[n]othing in this section shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented."  38 
U.S.C.A. § 5103A(f) (West Supp. 2002).  

It should also be noted that the regulation pertaining to 
the definition of new and material has been amended.  66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a)).  However, this amendment is 
effective only for claims filed on or after August 29, 
2001.  Consequently, the current appeal will be decided 
under the old version of § 3.156(a) as is outlined in the 
decision below.

Factual Background

The veteran served on active duty from March 1951 to March 
1954.  His DD Form 214 reflects that he was awarded a 
parachute badge.  A review of his service medical records 
shows that on medical examination performed for enlistment 
purposes in March 1951, his psychiatric system was listed 
as normal.  No disqualifying defects were found.  On 
medical examination performed for discharge purposes in 
March 1954, his psychiatric system was listed as normal.  
No disqualifying defects were found.  Service medical 
records are negative for complaints or treatment of a 
psychiatric disorder.

Post-service medical records are negative for complaints 
or diagnosis of a psychiatric disorder until 1956.  

By a letter dated in September 1956, a doctor from the 
Cleveland Clinic indicated a diagnostic impression of 
Graves disease, without hyperthyroidism, with evidence of 
an underlying anxiety tension state.

In a January 1957 referral, a VA social worker indicated 
that the veteran appeared to be suffering from rather 
severe generalized nervous symptoms.  The veteran reported 
that he had been depressed since August 1956, and that his 
symptoms had been worsening since then.  He reported 
suicidal urges.  He felt that his nervous disability began 
when he made his 7th parachute jump during service in about 
August 1951, and noted that he completed 33 parachute 
jumps within three years.  He said he became very 
frightened and almost panicky when thinking about or 
making parachute landings.  The veteran stated that he did 
not receive treatment for any illness in service.  He 
related that he had nervous tension ever since the fall of 
1951, but that his tension mitigated somewhat from the 
time of his discharge until about July 1955.

In January 1957, the veteran submitted a claim for service 
connection for a nervous condition which he asserted began 
during service in August 1951 after his 7th parachute jump.  
He said his nerves had gotten bad by the time of his 
discharge in March 1954.  He stated that since service he 
was tense, unnerved, jittery, afraid, and depressed, and 
that since August 1956 he had been very depressed.

In January 1957, the RO received statements by the 
veteran's former employer, co-workers, and wife.  The 
former employer stated that the veteran worked for him 
from July 1954 to August 1955, that he knew of no physical 
defects or mental disability during that time, and that 
the veteran was a good employee other than leaving without 
giving proper notice.  Two of the veteran's co-workers 
stated that they met him in 1955 and that he was nervous.  
The veteran's wife said that she met him in April 1954 and 
she noticed his nervous condition immediately.  She said 
he was nervous, and that his condition became worse in 
August 1955.

By a letter dated in January 1957, another veteran, E. G., 
stated that he met the veteran during service in the 
spring of 1953, and that the veteran was constantly 
nervous at that time.  He said he discussed the veteran 
with a friend who served with the veteran in 1951, who 
said the veteran was not nervous like that in jump school 
in 1951.

In a February 1957 Certificate of Attending Physician, 
M.H. Rosenblum, MD, a private physician, noted that the 
veteran was treated from August 1956 to October 1956 for 
complaints of nervousness, sweating, and irritability.  It 
was noted that on examination, he was anxious and tense.  
The veteran reported that he was nervous since he was in 
the Army with the paratroops, and that his condition was 
progressively worsening.  The diagnosis was possible 
hyperthyroidism.

At a February 1957 VA psychiatric examination, the veteran 
reported that during service he made 33 parachute jumps, 
and was "jarred up" several times but was not seriously 
injured and did not go on sick call.  He said that after 
his 6th jump he was tense before each jump, but he 
completed every jump.  He reported treatment for 
nervousness by Dr. Rosenblum in August and September 1956, 
and said that since the previous month he had been treated 
by a psychiatrist, Dr. Woodward.  He complained of 
depression, anxiety, and nervousness, and reported that he 
might wash his hands too often as he did not like dirt.  
The diagnosis was obsessive-compulsive reaction, chronic, 
severe, manifested by obsessions and compulsions.

By a letter dated in March 1957, another veteran, R. F., 
stated that during service the veteran at times appeared 
very nervous.

In a March 1957 decision, the RO denied service connection 
for a nervous condition.  The veteran was notified of this 
decision in March 1957, and he did not appeal.

In a March 1959 extract, a private physician from Tuschala 
Mental Hygiene Clinic, of Union Hospital in Dover, Ohio, 
noted that the veteran had been treated there on an 
outpatient basis since January 1957.  The diagnosis was 
psychoneurotic disorder, anxiety reaction.

In April 1959, the RO confirmed and continued the prior 
denial of service connection for a nervous condition.  The 
veteran was notified of this decision in April 1959.

In June 1959, the veteran said that due to his nervous 
condition he had been unable to work since December 1958.  
He submitted statements dated in 1957 and 1959 by other 
veterans who served with him.  Such letters collectively 
relate that the veteran was nervous in service.  In April 
1959, H. S. stated that the veteran seemed all right, but 
that after jump school he became nervous.  By a letter 
dated in June 1959, Major [redacted] indicated that he was the 
battery commander of the veteran's unit from June 1951 to 
September 1952.  He said the veteran came to his attention 
because of his nervousness, and that he became very shaky 
while on field problems and training jumps.  He recalled 
that the veteran went on sick call numerous times to 
obtain relief from this ailment.  He said a medical 
officer told him that the veteran's condition was caused 
by "nerves", that the veteran had been prescribed 
medication, and that he should be allowed to rest when he 
became upset and jumpy.

Records show that in July and August 1959, a field 
investigation was performed to evaluate the veteran's 
physical condition from the date of discharge until August 
1955.  Several depositions were taken during the course of 
this investigation.  In an August 1959 field examiner's 
report, it was noted that the veteran's co-workers and 
acquaintances were not aware of any nervous condition of 
the veteran.  The veteran's family members collectively 
related that he was nervous and tense after separation 
from service.  Two of his acquaintances said they knew him 
before service and that he was always a nervous person.  
In a July 1959 deposition, the veteran said he did not go 
to any doctors for a physical malady or mental disorder 
during the period from service separation to August 1955. 

In December 1959, the RO confirmed and continued the prior 
denial of service connection for a nervous condition.  The 
veteran was notified of this decision in December 1959.  
By a letter to the veteran dated in January 1960, the 
veteran was informed of the RO's determination that a 
nervous condition was not incurred or aggravated during 
service.  The veteran did not appeal.

In July 1995, the veteran submitted a claim for non-
service-connected disability pension benefits.  He stated 
that he had a nervous condition, manifested by anxiety and 
panic attacks, which began in 1956.  By a statement 
received in July 1995, the veteran said he worked in 
maintenance and housekeeping for years with no stress, but 
that his employer recently transferred him to a position 
as a security guard.  He said his nervous condition flared 
up again and he decided to leave his employment.

During an October 1995 VA psychiatric examination, the 
veteran reported that he had outpatient treatment for 
psychiatric complaints from 1956 to 1960, but had not had 
any kind of formal outpatient treatment since then and had 
essentially learned to live with his symptoms.  He 
reported that he worked as a truck driver during the first 
year after service, and then worked for a steel company 
from 1955 to 1958.  He said he did not work for the next 
four years and had very frequent panic attacks.  He 
related that he subsequently worked as a truck driver for 
a local dairy for about 24 years until the dairy went 
bankrupt.  He then worked for three years on a full-time 
basis in maintenance and housekeeping at a nursing home, 
until July 1995, when his employer gave him the choice of 
quitting or moving to a new site in a more remote area as 
a security guard.  The veteran then chose to quit his job.  
He complained of anxiety, several phobias, obsessive 
symptoms, and a hand-washing compulsion.  The Axis I 
diagnoses were generalized anxiety disorder, with 
occasional panic attacks, chronic, severe, and phobic 
disorder.  The Axis II diagnosis was mixed personality 
disorder with severe obsessive-compulsive and marked 
passive-dependent features.

VA medical records dated from June 1995 to May 1999 
reflect outpatient treatment for psychiatric complaints, 
including anxiety and panic attacks.  Various psychiatric 
disorders were diagnosed, including generalized anxiety 
disorder, panic disorder, OCD, and depression.  A May 1998 
emergency room psychiatric evaluation shows that the 
veteran reported that 40 years ago, just after he got out 
of the Army, he began to have panic attacks.  The 
diagnoses were generalized anxiety disorder, phobia, 
situational type, and obsessive-compulsive personality 
traits.  In a subsequent May 1998 treatment note, the 
veteran reported that his panic symptoms began toward the 
end of his service as a paratrooper.  The VA psychiatrist, 
Dr. F., diagnosed panic disorder with agoraphobia, 
generalized anxiety disorder, rule out obsessive 
compulsive disorder, and obsessive compulsive traits.  In 
a March 1999 treatment note, the doctor noted that the 
veteran felt guilty that panic and anxiety kept him from 
maintaining employment.  He said he was able to tolerate 
parachuting and other stressful activities in the service 
but could not continue his work secondary to panic 
attacks.

In April 1999, the veteran filed a claim for service 
connection for PTSD and for an acquired psychiatric 
disorder.  He said his PTSD was linked to his airborne 
service, and that he was always afraid that he would be 
unable to get out of the plane, which made him a nervous 
wreck.

In June 1999, the RO received the veteran's completed PTSD 
questionnaire.  In answer to a question asking him to 
describe the event or events during service which he felt 
contributed to his current PTSD, he said that he was in an 
airborne unit at Fort Campbell and was in constant fear 
and a nervous state every time he went up for a jump.  He 
said he had a constant fear of not being able to get out 
and of being confined.  When asked the approximate date of 
such events, he wrote "1951-1956".  When asked where the 
events took place, he wrote "Ft. Campbell, KY and any 
other location I was stationed".  By a statement dated in 
June 1999, the veteran asserted that all of his 
psychiatric disorders began during service while he was in 
an airborne unit.  He said that during service he 
suppressed his conditions and did not seek medical 
treatment.

In August 1999, the veteran submitted a copy of an August 
1999 letter to a veterans' services organization written 
by Dr. F.  In this letter, the physician indicated that 
the veteran had panic disorder, anxiety, depression, and 
panic attacks, and had symptoms which met the criteria for 
a diagnosis of obsessive compulsive disorder.  He noted 
that the veteran discussed one incident during service in 
which his parachute did not open fully during a jump and 
he was told to open his spare.  The veteran reportedly had 
recurrent and intrusive thoughts about this incident.  The 
doctor stated, "He has been in treatment for anxiety for 
40 years...."  He noted that the veteran endorsed some 
symptoms suggestive of PTSD, but that it was "...more useful 
to think of his service stressors as aggravating a pre-
existing diathesis for an anxiety disorder and in this way 
his service activities contributed to the severity of his 
illness."

In October 1999, the RO received a copy of the veteran's 
service personnel records.  Such records reflect that the 
veteran's primary military occupational specialty was that 
of a cannoneer, and do not reflect that the veteran had 
any combat citations.  Records show that the veteran was 
primarily stationed at Fort Campbell, in an airborne field 
artillery unit and did not have any overseas service.

Following a November 1999 VA psychiatric examination, the 
examiner noted that he had reviewed the veteran's claims 
file in detail prior to the examination.  He observed that 
the veteran's reports of his military history were 
somewhat unclear and at times appeared contradictory.  He 
said he had no problems in jump school, but his problems 
began after he arrived at Fort Campbell.  He gave a 
history of an incident during a parachute jump when his 
main parachute opened only partially, and his buddies 
called out to him to pull the cord for his reserve 
parachute.  The examiner found this story unbelievable.  
He indicated that the veteran was demonstrably and 
somewhat histrionically tearful when relating this story, 
and that strangely the veteran was not able to remember on 
which jump this incident occurred.  The veteran reported 
that after this incident he became frightened every time 
he saw his name on a manifest.  The examiner noted that it 
was significant that the veteran did not quit jump school 
after the alleged parachute failure, that this incident 
was never documented in the records, and that he never 
went to sick call with complaints of nerves or anxiety 
during his entire period of service.  Upon further 
questioning, the veteran stated that the jump with the 
parachute failure occurred "somewhere in the middle ... it 
was unimportant."  

The veteran reported that he never had any performance 
problems during service.  He said his panic attacks began 
after service, while working at a steel mill, in about 
1956 or 1957.  He said he began missing work due to 
anxiety and phobias.  He gave a history of treatment at 
the State Psychiatric Center in Dover, Ohio for 41/2 years 
as an outpatient  from 1958 to 1962.  The veteran said he 
briefly returned to the steel mill in 1962, but was 
declared unfit for industrial work, and left that job.  He 
then worked for a dairy for 22 years delivering milk from 
house to house, but also had severe panic disorder during 
this time.  He worked at the dairy until it closed in 
1987, and then worked odd jobs and in his son-in-law's 
carpet cleaning business.  He worked at a rest home from 
1992 to 1995 as an escort, aide, and in maintenance.  The 
veteran reported that he did not receive any treatment 
from 1962 until 1997, at which time he began receiving VA 
outpatient treatment.  He complained of anxiety, panic 
attacks, claustrophobia, and checking behaviors.  He 
stated, "I am getting older and these feelings are getting 
stronger.  All of the people around me are getting good 
pensions from the mill and I live on $1200.00 a month and 
this compounds my situation.  I was forced to quit and I 
am so angry at the mill ... I get anger and jealousy.  
People buy things that I can't buy because of my sickness 
and it is ruining me mentally."  

The examiner noted that although the veteran reported 
claustrophobic and agoraphobic symptoms and panic attacks, 
no evidence of such was seen on examination.  The veteran 
generally appeared relaxed in the closed interview room 
and apparently drove himself to the examination.  He did 
not appear anxious.  The examiner noted that psychological 
tests were administered, and that the results were 
suggestive of over-reporting of symptoms.  The Axis I 
diagnosis was malingering, and the Axis II diagnosis was 
mixed personality disorder with histrionic and compulsive 
features.  

The examiner stated, "It is the opinion of this examiner 
that there is no evidence to substantiate a claim for 
post-traumatic stress disorder with this veteran.  
Although the veteran alleges a traumatic incident 
occurring when a primary parachute partially failed during 
a jump, the veteran's inability to recall specific details 
concerning this event or even described [sic] which jump 
this event occurred upon, caused in [sic] to question the 
legitimacy of this claim.  In the absence of this there is 
no other traumatic event of any kind presented by the 
veteran.  In addition the veteran fails to report 
significant symptomatology of post-traumatic stress 
disorder.  While he describes phobic, panic and depressive 
symptoms, he does not describe intrusive recollections, 
nightmares, or dissociative event consistent with a 
diagnosis of post-traumatic stress disorder.  Further the 
veteran's presentation is clearly one of histrionically 
generated symptoms in which he appears to be exaggerating 
his reported symptomatology across almost all areas."  He 
concluded, "It is this examiner's opinion based on the 
veteran's fabricated emotional displays, over reporting of 
severe psychiatric symptomatology and absence of a clear 
stressor or precipitating event that this veteran is 
fabricating or exaggerating symptoms for clear monetary 
purposes, i.e. in order to obtain financial compensation.  
Consistent with this is the fact that the veteran was able 
to work successfully for 22 years at the same job and has 
had a stable marital relationship during this time."  He 
noted that the veteran did appear to have some 
characterological pathologies which were currently 
interfering with his functioning, but they appeared not to 
be related to his military service.

By a statement dated in July 2000, the veteran reiterated 
many of his assertions.  He enclosed a June 2000 letter 
from a VA psychiatrist to a veterans' services 
organization.  In this letter, the psychiatrist said he 
had reviewed an abstract of the veteran's claims file.  It 
was clear to him from the enclosed documents that the 
veteran's difficulties with panic attacks and OCD were 
documented during service, as demonstrated by letters 
dated in 1959 from Major [redacted] and by the veteran's 
platoon sergeant.  He indicated that the veteran currently 
had panic attacks and OCD.  He concluded, "Please feel 
free to include this letter as my agreement that the facts 
of his C file support that his current illness should be 
considered service connected."

The first diagnosis of PTSD is dated in February 2001.  In 
February 2001, the veteran submitted additional VA 
outpatient treatment records reflecting psychiatric 
treatment in February 2001.  In early February 2001, a VA 
psychiatrist diagnosed OCD and panic disorder.  He added 
that many of the veteran's symptoms were consistent with 
PTSD.  He noted that the veteran was avoidant of heights 
and planes, and had hyperarousal, social avoidance, panic 
attacks, and temper problems.  The psychiatrist wrote that 
such symptoms "...occurred in the service by records 
reviewed by me from the service."  He said he planned to 
discuss a possible diagnosis of PTSD with a VA 
psychologist.  Later that day, the psychologist stated 
that he and the VA psychiatrist had consulted regarding 
the veteran, and determined that he met the DSM-IV 
criteria for a diagnosis of PTSD as a result of his 
experiences as a paratrooper during service.  About a week 
later, the VA psychiatrist diagnosed OCD, panic disorder 
and PTSD, and based his diagnosis of PTSD on the veteran's 
reported incident in which his parachute partially opened.  
He noted that the veteran avoided planes and had never 
flown in an airplane since service.  He also opined that 
an anxiety disorder was "...first diagnosed during the 
service according to letters and records in his C-file 
making it likely service related stress led to his anxiety 
disorder."  Subsequent VA outpatient treatment records 
dated in 2001 reflect ongoing treatment by VA doctors for 
PTSD, panic disorder, and OCD.

At a September 2001 RO hearing, the veteran reiterated 
many of his assertions, and essentially contended that he 
currently has an acquired psychiatric disorder due to 
service.  He said he was treated for nervousness during 
service, by Captain Arlod, but that such treatment was not 
recorded.  He also said that there was a report showing 
that he went on sick call during service.  He described a 
traumatic event in which his main parachute did not open 
fully during a jump, but said he was able to open his 
reserve parachute, which worked.  He said that this was 
about his 23rd or 24th jump.  He asserted that this jump 
gave him a shock to his nerves.  He said he had 
psychiatric complaints ever since service.  He stated that 
after service, in 1955, he was treated by Dr. Press, who 
gave him vitamin B12 injections, and by Dr. Roosevelt, and 
then by the Cleveland Clinic.  He said he had his first 
panic attack while working at Wierton Steel in about 1956.

A November 2001 VA outpatient treatment record by Dr. 
Fisher noted that the veteran reported that after his 
traumatic parachute jump, he was treated for anxiety but 
that there were no records of such treatment.  The 
diagnostic assessments were PTSD - related to this jump 
and trauma of near death experience, and panic disorder - 
chronic.

By a statement dated in June 2002, the veteran's 
representative essentially asserted that the treatment 
records by the VA psychiatrist carried more weight than a 
"VA examination of less than 30 minutes".

By a statement dated in November 2001, the veteran 
asserted that he was treated during service and ever since 
service for numerous conditions which he felt were mis-
diagnosed.

At a September 2002 Board videoconference hearing, the 
veteran reiterated many of his assertions, and essentially 
contended that he currently has an acquired psychiatric 
disorder due to service.  He contended that he has PTSD 
due to an incident during his 18th parachute jump in which 
there was a parachute malfunction.  He said he had 
problems with his nerves ever since that incident.  He and 
his wife testified that he currently has dreams about the 
incident.

Analysis

I.	New and Material Evidence to Reopen a Claim for an 
Acquired Psychiatric Disorder 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002). 

The veteran's claim for service connection for an acquired 
psychiatric disorder was previously denied by the RO, most 
recently in a January 1960 decision.  The veteran did not 
appeal this decision, and the decision is considered 
final, with the exception that the claim may be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5108, 7105 (West 1991 & Supp. 2002); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  "New and material evidence" means evidence not 
previously submitted to VA decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998). 

Evidence received subsequent to a final decision is 
presumed credible for the purposes of reopening the 
appellant's claim, unless it is inherently false or 
untrue, or is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).

When the RO denied the claim for service connection for a 
psychiatric disorder in January 1960, it considered the 
veteran's service medical records, which are negative for 
a chronic psychiatric disorder.  The RO also considered 
post-service medical records reflecting treatment for a 
psychiatric disorder since 1956, as well as lay statements 
to the effect that the veteran was nervous during and 
after service.  The RO also considered statements to the 
effect that the veteran was always a nervous person.

Evidence submitted since the January 1960 RO decision 
includes an August 1999 letter from a VA psychiatrist who 
essentially opined that the veteran's in-service stressors 
aggravated a pre-existing anxiety disorder, and that he 
currently had panic disorder, anxiety, depression, and 
OCD.  The Board finds that this evidence is both new and 
material, as it was not previously considered at the time 
of the prior final denial of the claim, and as it tends to 
show that the veteran had a pre-existing acquired 
psychiatric disorder which was aggravated by service.  
Therefore the evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2002); Hodge, supra.

The Board therefore finds that the previously denied claim 
for entitlement to service connection for a acquired 
psychiatric disorder has been reopened by new and material 
evidence, and thus the claim must be reviewed on a de novo 
basis.  Manio, supra.

II.	Service Connection for an Acquired Psychiatric 
Disorder, to include PTSD 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  Service incurrence will be presumed for 
certain chronic diseases, including psychoses, if manifest 
to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  A 
personality disorder is not a disability for VA 
compensation purposes, and provides no basis for service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2002); 
Beno v. Principi, 3 Vet. App. 439 (1992). 

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to 
defects, infirmities, or disorders noted at entrance, or 
where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed 
prior to service, and was not aggravated during service.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2002).  
If a veteran did not engage in combat, his statements and 
testimony are inadequate to prove the occurrence of a 
stressor in service; such a stressor must be established 
by official service records or other credible supporting 
evidence.  Id.; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).

A psychiatric disorder was not noted in the report of the 
veteran's March 1951 entrance examination prior to his 
period of active duty service.  The condition was 
therefore not noted on entry into service.  Moreover, 
despite post-service statements by acquaintances to the 
effect that the veteran was always a nervous person, and 
statements by a VA psychiatrist suggesting that the 
veteran had a pre-existing psychiatric disorder, there is 
no clear and unmistakable evidence demonstrating that a 
psychiatric disorder existed prior to service.  Hence, the 
Board finds that the veteran was in sound medical 
condition upon entrance into service.

Service medical records are entirely negative for a 
psychiatric disorder.  Service records are negative for 
treatment of anxiety, or any other psychiatric complaints, 
and do not mention any incidents in which the veteran's 
parachute failed to open.  Although Major [redacted], in 1959, 
stated that he recalled the veteran going to sick call for 
anxiety, this recollection is contradicted by the 
veteran's own statements, in 1957 and in June 1999, to the 
effect that he did not go on sick call for a psychiatric 
disorder.  The veteran has since contradicted his earlier 
statements, and now contends that he was treated for 
nervous complaints during service.  Nonetheless, service 
medical records are negative for any such treatment, and 
the veteran's psychiatric system was listed as clinically 
normal on separation medical examination in March 1954.
 
The first medical evidence of a psychiatric disorder is 
dated in late 1956, when the veteran was seen for 
complaints of nervousness.  At a February 1957 VA 
psychiatric examination, the veteran was diagnosed with 
obsessive-compulsive reaction, chronic, severe, manifested 
by obsessions and compulsions.  In March 1959, a private 
physician noted that the veteran had been treated on an 
outpatient basis since January 1957 for psychoneurotic 
disorder, anxiety reaction.  In a July 1959 deposition, 
the veteran said he did not go to any doctors for 
treatment of a mental disorder during the period from 
service separation to August 1955.  Post-service medical 
records show that the veteran received medical treatment 
for a psychiatric disorder from 1956 to about 1960.  
Medical records are negative for treatment of a 
psychiatric disorder from 1960 to the mid-1990s, and the 
veteran has stated that he did not receive psychiatric 
treatment during this time. Records show that the veteran 
was working on a full-time basis during this entire 
period, and for a single employer during much of this 
period.  Subsequent medical records reflect ongoing 
treatment for various psychiatric disorders, including 
generalized anxiety disorder, panic disorder, OCD, and, 
more recently, PTSD.

In July 1995, the veteran asserted that his current 
psychiatric disorder, manifested by anxiety and panic 
attacks, began in 1956 (after service).  A May 1998 
emergency room psychiatric evaluation shows that the 
veteran reported that 40 years ago, just after he got out 
of the Army, he began to have panic attacks.  The veteran 
has also asserted that his current psychiatric disorder(s) 
began during service.

At an October 1995 VA examination, the examiner diagnosed 
generalized anxiety disorder, with occasional panic 
attacks, chronic, severe, phobic disorder, and mixed 
personality disorder with severe obsessive-compulsive and 
marked passive-dependent features.  PTSD was not 
diagnosed. 

In April 1999, the veteran filed a claim for service 
connection for PTSD.  He said his PTSD was linked to his 
airborne service, and that he was always afraid that he 
would be unable to get out of the plane, which made him a 
nervous wreck.  In his June 1999 PTSD questionnaire, in 
answer to a question asking him to describe the event or 
events during service which he felt contributed to his 
current PTSD, he said that he was in an airborne unit and 
was in constant fear and a nervous state every time he 
went up for a jump.  He said he had a constant fear of not 
being able to get out and of being confined.  When asked 
the approximate date of such events, he wrote "1951-1956".  
When asked where the events took place, he wrote "Ft. 
Campbell, KY and any other location I was stationed".  The 
veteran did not begin alleging that his psychiatric 
disorder was caused by a specific parachute jump in which 
his main parachute failed to open until later that year.  
Additionally, he has made various conflicting statements 
as to which parachute jump that was.

At a November 1999 VA psychiatric examination, the 
examiner did not diagnose PTSD.  He found that the 
veteran's alleged stressor was incredible, and that the 
veteran was exaggerating his psychiatric symptoms.  He 
diagnosed malingering, and mixed personality disorder with 
histrionic and compulsive features.  The report of this 
examination was very detailed, and reflects that the 
veteran's claims file was reviewed and that psychological 
testing was performed.  The focus of the examination was 
to determine whether the veteran had PTSD.  The examiner 
went on to attack the diagnosis rendered by the VA 
psychologist in October 1995.  He did not address whether 
the veteran had an anxiety disorder.  

In fact, PTSD was not diagnosed until 2001, some two years 
after the veteran filed a claim for this disorder, despite 
the fact that he was receiving ongoing psychiatric 
treatment during this period.  A VA psychiatrist, who has 
since diagnosed PTSD, initially opined that the veteran 
had a pre-existing anxiety disorder which was aggravated 
during service.  He has subsequently revised his opinion 
to the effect that the veteran incurred anxiety disorder, 
panic disorder, and OCD (based on Major [redacted]'s 
statement) and PTSD (based on the veteran's report of an 
in-service parachute incident) during service. 

The Board finds that the VA psychiatrist's opinion linking 
PTSD with service is based solely on the veteran's 
reported history of a parachute incident (which has not 
been verified), and that his opinion linking other 
acquired psychiatric disorders with service are based on 
Major [redacted]'s statement (which has been contradicted by 
the veteran himself) and on other veteran's statements to 
the effect that the veteran was nervous in service.  A VA 
psychologist has also diagnosed PTSD "as a result of his 
experiences as a paratrooper during service".  His 
diagnosis was not based on a specific verified stressor.

It is well established that the veteran did not engage in 
combat; therefore his statements and testimony are 
inadequate to prove the occurrence of a stressor in 
service.  Such a stressor must be established by official 
service records or other credible supporting evidence.  
The stressor has not been verified.

The Board finds that there is a question as to whether the 
veteran currently has PTSD, in light of the fact that two 
VA examiners have determined that he does not have this 
disorder, and in light of the fact that PTSD was not 
diagnosed by his treating psychiatrist and psychologist 
for two years after the veteran first initiated a claim 
for this condition.  Moreover, the Board finds that the 
veteran's statements regarding his alleged stressor are 
not entirely credible, as his statements have changed over 
time, and as his current claimed stressor was never 
discussed during his initial claim for service connection 
in the late 1950s.  Moreover, in June 1999, he said the 
approximate date of his claimed stressor was 1951-1956 (a 
period which extends for two years past his separation 
from service), and that his stressor was parachute jumping 
in general, not one specific jump.

Hence, the Board finds that the opinions diagnosing PTSD 
and linking it with a parachute jump during service, are 
based solely on the veteran's reported history, and on an 
incredible, unverified, and unverifiable stressor.  See 
38 C.F.R. § 3.304(f) (2002); LeShore v. Brown, 8 Vet. App. 
406 (1996).  Moreover, two VA examiners have determined 
that the veteran does not have PTSD.  Service connection 
for PTSD is not warranted.  38 C.F.R. § 3.304(f) (2002).

The issue of service connection for a psychiatric 
disability disorder other than PTSD must now be addressed.  
A complete review of the record has been performed.  It 
appears that since the mid-1950's, the veteran has 
consistently complained of panic and anxiety, and had 
related his nervousness to events in service.  While these 
events could not be confirmed, based on a review of the 
record, and given the veteran's military occupational 
specialty, it is conceivable that he could have had a 
harrowing experience while making a parachute drop.  Early 
on, he related his experience to medical professionals as 
the event upon which he based the onset of his 
nervousness.  A generalized anxiety disorder has been 
diagnosed, based on his statements.  Whether it was his 6th 
or 7th or 18th jump is immaterial.  

Considering all the evidence of record, the Board finds 
that, resolving doubt in the veteran's favor, the evidence 
supports entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.  The Board finds 
that the evidence is at least in equipoise as to whether 
the veteran's generalized anxiety had its onset in 
service, and resolution of reasonable doubt mandates a 
finding in the veteran's favor.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  Although service medical 
records do not confirm treatment for anxiety, some medical 
professionals who examined both the veteran and the claims 
folder opined that the veteran's current generalized 
anxiety had its onset in service.  The Board finds these 
opinions are both of significant probative value, as these 
physicians have reviewed the veteran's claims file in 
reaching their opinions.  Moreover, private statements 
from friends and family confirm that the veteran returned 
from service a nervous man.  Accordingly, the Board 
concludes that, with resolution of doubt in favor of the 
veteran, the evidence supports his claim of entitlement to 
service connection for an acquired psychiatric disorder 
other than PTSD.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2002).


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for an 
acquired psychiatric disorder; service connection for 
acquired psychiatric disorder, other than PTSD, is 
allowed.

Service connection for PTSD, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

